Case 2:20-ap-01001-ER               Doc 12 Filed 01/16/20 Entered 01/16/20 08:07:17                            Desc
                                     Main Document Page 1 of 3




                                                                                    FILED & ENTERED

                                                                                           JAN 16 2020

                                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                                      Central District of California
                               UNITED STATES BANKRUPTCY COURT                         BY gonzalez DEPUTY CLERK


             CENTRAL DISTRICT OF CALIFORNIA—LOS ANGELES DIVISION
In re: Verity Health System of California, Inc., et
                                                           Lead Case No.:           2:18-bk-20151-ER
al.,
                 Debtors and Debtors in Possession.        Chapter:                 11
☒Affects All Debtors
                                                           Jointly Administered With:
                                                            Case No. 2:18-bk-20162-ER;
☐ Affects Verity Health System of California, Inc.          Case No. 2:18-bk-20163-ER;
☐ Affects O’Connor Hospital                                 Case No. 2:18-bk-20164-ER;
☐ Affects Saint Louise Regional Hospital                    Case No. 2:18-bk-20165-ER;
☐ Affects St. Francis Medical Center                        Case No. 2:18-bk-20167-ER;
☐ Affects St. Vincent Medical Center                        Case No. 2:18-bk-20168-ER;
☐ Affects Seton Medical Center                              Case No. 2:18-bk-20169-ER;
☐ Affects O’Connor Hospital Foundation                      Case No. 2:18-bk-20171-ER;
☐ Affects Saint Louise Regional Hospital Foundation         Case No. 2:18-bk-20172-ER;
☐ Affects St. Francis Medical Center of Lynwood             Case No. 2:18-bk-20173-ER;
  Medical Foundation                                        Case No. 2:18-bk-20175-ER;
☐ Affects St. Vincent Foundation                            Case No. 2:18-bk-20176-ER;
☐ Affects St. Vincent Dialysis Center, Inc.                 Case No. 2:18-bk-20178-ER;
☐ Affects Seton Medical Center Foundation                   Case No. 2:18-bk-20179-ER;
☐ Affects Verity Business Services                          Case No. 2:18-bk-20180-ER;
☐ Affects Verity Medical Foundation                         Case No. 2:18-bk-20181-ER;
☐ Affects Verity Holdings, LLC
☐ Affects De Paul Ventures, LLC                            Chapter 11 Cases.
☐ Affects De Paul Ventures - San Jose Dialysis, LLC        MEMORANDUM OF DECISION (1) DENYING
                                                           WITHOUT PREJUDICE EX-PARTE MOTION TO
                 Debtors and Debtors in Possession.        FILE MATERIALS UNDER SEAL AND (2)
                                                           REQUIRING DEFENDANTS TO SUBMIT
                                                           EVIDENCE SUPPORTING THE
                                                           CONFIDENTIALITY OF THE MATERIALS BY NO
                                                           LATER THAN JANUARY 30, 2020
                                                           [RELATES TO DOC. NO. 2]


Verity Health System of California, Inc., et al.,
                                             Plaintiffs,
                          v.
Strategic Global Management, Inc., et al.,                 [No hearing required pursuant to Federal Rule of Civil
                                          Defendants       Procedure 78(b) and Local Bankruptcy Rule 9013-1(j)(3)]
Case 2:20-ap-01001-ER           Doc 12 Filed 01/16/20 Entered 01/16/20 08:07:17                   Desc
                                 Main Document Page 2 of 3



    The Court has reviewed Plaintiffs’ Ex-Parte Motion for an Order Allowing Plaintiffs to File
Correspondence Related to Complaint Under Seal (the “Motion”) [Doc. No. 2]. Pursuant to Civil
Rule 78(b) and LBR 9013-1(j),1 this matter is suitable for disposition without oral argument. For
the reasons set forth below, the Motion is DENIED WITHOUT PREJUDICE.

I. Background
    Plaintiffs seek authorization to file the following materials under seal:

        1) An August 13, 2018 letter from Strategic Global Management, Inc. (“SGM”) to the
           Plaintiffs (the “Letter”), containing information regarding SGM’s access to liquidity
           available in connection with SGM’s offer to purchase certain of the hospitals operated
           by the Plaintiffs (the “Hospitals”).
        2) A non-binding draft term sheet sent by Defendants to Plaintiffs, dated October 3,
           2019 (the “Term Sheet”), containing evidence regarding SGM’s ability to finance its
           purchase of the Hospitals.

Plaintiffs also seek authorization to file under seal paragraphs 42 and 82 of their Complaint for
Breach of Contract, Promissory Fraud, and Tortious Breach of Contract (Breach of Implied
Covenant of Good Faith and Fair Dealing) (the “Complaint”) [Doc. No. 1]. Paragraphs 42 and
82 contain allegations revealing information set forth in the Letter and Term Sheet.
    Plaintiffs state that they are seeking to file the materials under seal in order to avoid litigation
regarding the issue, given that SGM designated the materials as “highly confidential” when they
were produced. Plaintiffs reserve the right to seek an order unsealing the Complaint for any
purpose, including taking the position that the Letter and/or Term Sheet are not confidential.

II. Findings and Conclusions
    Section 107(b) provides in relevant part: “On request of a party in interest, the bankruptcy
court shall … protect an entity with respect to a trade secret or confidential research,
development, or commercial information.” Commercial information is “information which
would cause ‘an unfair advantage to competitors by providing them information as to the
commercial operations of the debtor.’” In re Orion Pictures Corp., 21 F.3d 24, 27 (2d Cir. 1994)
(internal citations omitted). The Court “must ‘carefully and skeptically review sealing requests to
insure that there really is an extraordinary circumstance or compelling need’ to seal the
documents at issue. The reason is simple—court records are public records, and sealing abridges
the public's right to know.” In re Faucett, 438 B.R. 564, 568 (Bankr. W.D. Tex. 2010). In
addition, “[t]he right of public access to judicial records … is ‘fundamental to a democratic state’
and is analogous to the First Amendment right to freedom of speech and of the press and to the
Sixth Amendment guarantee of public trials.” In re Inslaw, Inc., 51 B.R. 298, 299 (Bankr.
D.D.C. 1985).

1
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
Case 2:20-ap-01001-ER         Doc 12 Filed 01/16/20 Entered 01/16/20 08:07:17              Desc
                               Main Document Page 3 of 3



    The Motion is not supported by sufficient evidence showing that the Letter, Term Sheet, and
the allegations related thereto (collectively, the “Materials”) constitute a trade secret or
confidential research, development, or commercial information within the meaning of § 107(b).
In support of their request to seal the Materials, Plaintiffs point only to the fact that SGM
designated the Materials as “highly confidential” at the time they were produced. In view of the
strong policy favoring disclosure, a party’s unsubstantiated assertion that information is
confidential is not sufficient.
    It appears that the impetus for the Motion is Defendants’ designation of the Materials as
“highly confidential.” Therefore, the Court will require Defendants to submit evidence showing
that the Materials fall within the scope of § 107(b). Defendants shall submit such evidence by no
later than January 30, 2020. Upon review of Defendants’ submission, the Court will determine
whether further briefing or a hearing is required, and will notify the parties accordingly.
    The Court will enter an order consistent with this Memorandum of Decision.
                                                  ###




     Date: January 16, 2020
